Citation Nr: 1139613	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Entitlement to an effective date earlier than March 15, 2005 for the grant of service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1977 to April 1994.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  On August 16, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to a compensable rating for right ear hearing loss.

2.  On March 15, 2005, the RO received the Veteran's claim to reopen his service connection claim for a psychiatric disorder (PTSD).  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a compensable rating for right ear hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for an effective date earlier than March 15, 2005, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to a compensable rating for right ear hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the time of the August 2011 hearing, the appellant withdrew the claim of entitlement to a compensable rating for right ear hearing loss and, hence, there remain no allegations  of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.


II.  Effective date claim


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2006 and October 2009.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  Moreover, the letter dated in July 2006 was provided to the Veteran prior to the initial AOJ decision awarding the effective date for the grant of service connection for PTSD.    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in the July 2006 and October 2009 letters.      

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, as the Veteran's claim regards the assignment of an effective date for the grant of service connection, the Board finds that a VA medical examination was unwarranted here.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Nevertheless, the Veteran underwent VA compensation medical examination in July 2008 for his claim to service connection for PTSD, which was granted in the August 2008 rating decision on appeal.     

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and though the Veteran was not afforded an examination for his claim, no examination was necessary regarding the effective date issue on appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Claim to an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than March 15, 2005 for the grant of service connection for PTSD.  Specifically, he claims entitlement to an effective date in September 1996.  

The record indicates that the Veteran initially claimed service connection for a psychiatric disorder in May 1994.  In a January 1995 rating decision, the RO denied the Veteran's claim.  As the Veteran did not appeal that decision, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

Between April 1996 and September 2000, the Veteran filed several claims to reopen his service connection claim for a psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In unappealed rating decisions between February 1997 and November 2000, the RO denied these claims as well.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 
  
On March 15, 2005, the Veteran again filed a claim to reopen his claim for service connection for a psychiatric disorder.  The RO denied the Veteran's claim to reopen in October 2005 and October 2006 rating decisions, against which the Veteran filed a notice of disagreement.  Then in August 2008, the RO reopened the Veteran's claim to service connection, and awarded service connection for PTSD.  The RO assigned an effective date of March 15, 2005, which the Veteran appealed to the Board.   

In several statements of record, the Veteran argues that the appropriate effective date would be in the mid 1990s when he initially claimed service connection for PTSD, and when the record contained a medical diagnosis of PTSD.     

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

As noted, VA received the Veteran's original service connection claim in May 1994.  As stated by the Veteran during his hearing, the evidence of record in the mid 1990s - soon after his discharge from service - indicated that the Veteran then had a psychiatric disorder.  Indeed a September 1994 VA examination report of record notes a diagnosis of PTSD.  

Nevertheless, an effective date in the mid 1990s would not be warranted here.  The appropriate effective date for the August 2008 grant of service connection is March 15, 2005.  That the Veteran filed a claim for service connection the mid 1990s, or that the record indicated in the mid 1990s that the Veteran then had PTSD, is not controlling here.  What is controlling is the fact that, on March 15, 2005, the Veteran filed his claim to reopen a claim that had been finally decided in several previous decisions.  That date "is the later" of the "date of receipt of the claim or the date entitlement arose[.]"  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  As such, March 15, 2005 is the appropriate assigned effective date for the grant of service connection for PTSD.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

The claim for entitlement to a compensable rating for right ear hearing loss is dismissed.

Entitlement to an effective date earlier than March 15, 2005, for the grant of service connection for PTSD, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


